Per Curiam.
The county district court had no jurisdiction of this suit by a wife against her husband for arrearages under a support and maintenance agreement. The suit is cognizable only in the Chancery Division. Bendler v. Bendler, 3 N. J. 161 (1949); N. J. S. A. 2A:6-34; N. J. S. A. 37:2-5.
The judgment of the county district court in favor of the plaintiff is reversed, and the cause is remanded with directions that it be transferred to the Chancery Division of the Superior Court, Middlesex County, R. 1:13-4.